Citation Nr: 0840543	
Decision Date: 11/25/08    Archive Date: 12/03/08	

DOCKET NO.  05-06 407A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for a low back disorder 
with radiculopathy to the lower extremities. 

2.  Entitlement to service connection for a cervical spine 
disability. 

3.  Entitlement to service connection for hypertension, on a 
direct basis due to inservice exposure to Agent Orange, or as 
secondary to service-connected post-traumatic stress 
disorder. 

4.  Entitlement to service connection for basal cell 
carcinoma, claimed as the residual of exposure to excessive 
sunlight and/or Agent Orange. 

5.  Entitlement to a total disability rating based upon 
individual unemployability due to service-connected 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from January 1968 to April 
1971, a portion of which represented service in the Republic 
of Vietnam.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an April 2004 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington.

Upon review of this case, it is unclear whether the veteran 
wishes to pursue the issue of entitlement to an increased 
rating for service-connected post-traumatic stress disorder.  
Inasmuch as that issue has not been developed or certified 
for appellate review, it is not for consideration at this 
time.  It is, however, being referred to the RO for 
clarification, and, if necessary, appropriate action.

Finally, the appeal as to the issues of service connection 
for a cervical spine disability and hypertension, as well as 
total disability rating based upon individual 
unemployability, is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.  VA will notify 
you if further action is required on your part.


FINDINGS OF FACT

1.  A chronic low back disorder with radiculopathy to the 
lower extremities is not shown to have been present in 
service, or for many years thereafter, nor is it the result 
of any incident or incidents of the veteran's period of 
active military service.

2.  Basal cell carcinoma is not shown to have been present in 
service, or for many years thereafter, nor is it the result 
of any incident or incidents of the veteran's period of 
active military service, including exposure to excessive 
sunlight and/or Agent Orange.


CONCLUSIONS OF LAW

1.  A chronic low back disorder with radiculopathy to the 
lower extremities was not incurred in or aggravated by active 
military service, nor may osteoarthritis of the lumbar spine 
be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2008).

2.  Basal cell carcinoma was not incurred in or aggravated by 
active military service, nor may such a disability be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1116 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In reaching this determination, the Board wishes to make it 
clear that it has reviewed all the evidence in the veteran's 
claims file, which includes his multiple contentions, 
including those offered during the course of a Travel Board 
hearing before the undersigned Veterans Law Judge in May 
2008, as well as service treatment records, and both VA and 
private treatment records and examination reports.  Although 
the Board has an obligation to provide adequate reasons and 
bases supporting this decision, there is no requirement that 
the evidence submitted by the veteran or obtained on his 
behalf be discussed in detail.  Rather, the Board's analysis 
below will focus specifically on what evidence is needed to 
substantiate each claim, and what the evidence in the claims 
file shows, or fails to show, with respect to each claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The veteran in this case seeks service connection for a 
chronic low back disorder, as well as for basal cell 
carcinoma.  In pertinent part, it is contended that the 
veteran's current low back disability is the result of a 
number of injuries sustained during his period of active 
military service.  Moreover, it is contended that the 
veteran's basal cell carcinoma was, in fact, the result of 
inservice exposure to excessive sunlight and/or Agent Orange 
during his period of service in the Republic of Vietnam.

In that regard, service connection may be established for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002).  Service connection may also be granted for 
any disease diagnosed after discharge, when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303 (2008).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the incurrence or aggravation of a disease or 
injury during service; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, and osteoarthritis 
and/or a malignant tumor (i.e., cancer) becomes manifest to a 
degree of 10 percent within one year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2008).

Finally, where a veteran was exposed to an herbicide agent 
during active military, naval, or air service, the following 
diseases shall be service connected, even though there is no 
record of such disease during service:  chloracne or other 
acneform disease consistent with chloracne, Type II diabetes 
(also known as Type II diabetes mellitus, or adult-onset 
diabetes), Hodgkin's disease, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (i.e., 
cancers of the lung, bronchus, larynx, or trachea), chronic 
lymphocytic leukemia, or soft tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e) (2008).  These diseases 
shall become manifest to a degree of 10 percent or more any 
time after service, except that chloracne, other acneform 
disease consistent with chloracne, porphyria cutanea tarda, 
and acute and subacute peripheral neuropathy shall become 
manifest to a degree of 10 percent or more within a year 
after the last date on which the veteran was exposed to an 
herbicide agent during active military, naval, or air 
service.  For the purposes of this section, the term 
"herbicide agent" means a chemical or an herbicide used in 
support of the United States and allied military operations 
in the Republic of Vietnam during the period beginning on 
January 9, 1962 and ending on May 7, 1975.  38 U.S.C.A. 
§ 1116 (West 2002); 38 C.F.R. § 3.307(a)(6)(ii) (2008).

In the present case, service treatment records are negative 
for history, complaints, or abnormal findings indicative of 
the presence of a chronic low back disability or basal cell 
carcinoma.  While in June 1969, during the veteran's period 
of active military service, he was apparently involved in a 
motor vehicle accident, there is no indication that, at the 
time of that accident, the veteran sustained any injury to 
his lower back.  With regard to the veteran's skin, service 
treatment reports merely show treatment for seborrheic 
dermatitis in February and March 1968.  There is no 
indication that, at any time during the veteran's period of 
active military service, he received a diagnosis of or 
treatment for basal cell carcinoma.  As of the time of a 
service separation examination in March 1971, the veteran's 
spine and musculoskeletal system were entirely within normal 
limits, as was his skin.  Significantly, at the time of 
service separation, no pertinent diagnoses were noted.

The Board observes that, in June 1979, the veteran was heard 
to complain of low back pain.  However, a private evaluation 
conducted at that time showed no evidence of any low back 
disability.  In point of fact, the earliest clinical 
indication of the presence of a chronic low back disability 
is revealed by a private medical record dated in August 1997, 
more than 26 years following the veteran's discharge from 
service, at which time the veteran received a diagnosis of 
"presumed" lumbar radiculopathy.  Basal cell carcinoma was 
similarly first noted no earlier than September 2003, more 
than 32 years following the veteran's final discharge from 
service.  Significantly, to date, neither the veteran's 
chronic lumbar joint/disc disease nor his basal cell 
carcinoma (which, it should be noted, was treated and has not 
recurred) have been attributed to his period of active 
military service.  Nor has the veteran's basal cell carcinoma 
been linked in any way to his exposure to sunlight or Agent 
Orange during his period of service in Vietnam.  

The Board is cognizant of the veteran's appellate assertions.  
However, the veteran, as a lay person, is not competent to 
etiologically relate any current disorder to service or any 
event of service.  The Board further points out that a VA 
examination has not been ordered with regard to the veteran's 
low back disorder and basal cell carcinoma, and that one is 
not needed for the equitable resolution of these matters.  As 
discussed, the service treatment records are silent and the 
post service medical evidence establishes that the disorders 
became manifest many years after service with (except for the 
veteran's assertions) no competent and credible indication of 
being service related.  Under the circumstances, the 
veteran's claims for service connection for both of those 
disabilities must be denied.

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the veteran and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must (1) inform the 
veteran about the information and evidence not of record that 
is necessary to substantiate the claim; (2) inform the 
veteran about the information and evidence that VA will seek 
to provide; and (3) inform the veteran about the information 
and evidence the claimant is expected to provide.

The Board finds that the VCAA notice requirements have been 
satisfied by correspondence dated in September 2003, June 
2005, and April 2007.  In those letters, VA informed the 
veteran that, in order to substantiate a claim for service 
connection, the evidence needed to show that he had a current 
disability, a disease or injury in service, and evidence of a 
nexus between the postservice disability and the disease or 
injury in service, which was usually shown by medical records 
and medical opinions.  To the extent there existed any error 
by VA in providing the notice required by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1), such error was 
nonprejudicial in that it did not affect the essential 
fairness of the adjudicatory process.  In point of fact, 
based on a review of the entire file, it is clear that the 
veteran had a full understanding and/or actual knowledge of 
the elements required to prevail on his claims.  See Sanders 
v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

As to informing the veteran of which information and evidence 
he was to provide to VA, and which information and evidence 
VA would attempt to obtain on his behalf, VA informed him 
that it had a duty to obtain any records held by any Federal 
agency.  It also informed him that, on his behalf, VA would 
make reasonable efforts to obtain records which were not held 
by a Federal agency, such as records from private doctors and 
hospitals.  The RO told the veteran that he could obtain 
private records himself and submit them to VA.  Finally, he 
was told to submit any evidence in his possession which 
pertained to his claims.

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has obtained the veteran's service 
treatment records, as well as both VA and private treatment 
records and examination reports.

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2008).  However, merely filing a claim for benefits and 
showing a current illness does not trigger these duties.  
VA's duty to provide a medical examination is not triggered 
unless the record contains competent evidence that the 
claimed disability began during service or within an 
applicable presumptive period, and evidence of an association 
between the claimed disability and that event, illness or 
injury in service.  38 U.S.C.A. § 5103A; McLendon v. 
Nicholson, 20 Vet App. 79, 80 (2006).  In this case, there 
was no evidence of a low back disorder or basal cell 
carcinoma while the veteran was in service or evidence of an 
association to service.  The information and competent 
medical evidence of record, as set forth and analyzed above, 
contains sufficient competent medical evidence to decide the 
claim.  No additional action in this regard is needed.

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claims.  The evidence of record 
provides sufficient information to adequately evaluate the 
claims, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  
Therefore, no further assistance to the veteran with the 
development of evidence is required.  38 U.S.C.A. 
§ 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).


ORDER

Service connection for a chronic low back disorder with 
radiculopathy to the lower extremities is denied.

Service connection for basal cell carcinoma, claimed as the 
residual of exposure to excessive sunlight and/or Agent 
Orange, is denied.


REMAND

In addition to the above, the veteran in this case seeks 
service connection for a chronic disorder of the cervical 
spine, as well as for hypertension.  In pertinent part, it is 
contended that the veteran's current cervical spine 
disability is the result of a number of injuries in service, 
one of which occurred during the course of a motor vehicle 
accident in January 1969.  The veteran further contends that 
his current hypertension is the result of exposure to Agent 
Orange in service, or, in the alternative, secondary to now 
service-connected post-traumatic stress disorder.  Finally, 
it is contended that the veteran's service-connected 
disabilities are sufficient to preclude his participation in 
all forms of substantially gainful employment.

In that regard, a review of the record discloses that, in 
January 1969, while in service, the veteran was involved in a 
motor vehicle accident, following which an examination of the 
veteran's neck revealed a slight tenderness along the left 
sternocleidomastoid muscle.  While on service separation 
examination in March 1971, there was no evidence of any 
abnormality of the veteran's cervical spine, since the time 
of the veteran's discharge, he has received repeated 
treatment, including surgery, for what has variously been 
described as spondylosis with multilevel foraminal stenosis 
of the cervical spine.

The Board acknowledges that, based on the evidence of record, 
certain of the veteran's cervical spine pathology may in fact 
be the result of a postservice motor vehicle accident in 
1984.  However, to date, the veteran has yet to be afforded a 
VA examination for the purpose of determining the 
relationship, if any, between the veteran's postservice 
cervical spine pathology and his inservice motor vehicle 
accident in January 1969.  

In that regard, in McLendon v. Nicholson, 20 Vet. App. 79, 
84-86 (2006), the Court indicated that there were four 
elements which must be considered when determining if a 
medical examination is necessary.  The Court noted that VA 
must provide an examination where there is:  (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability; (2) evidence establishing that an 
event, injury, or disease incurred in service, or 
establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant 
qualifies; (3) an indication that the disability or 
persistent or recurrent symptoms may be associated with the 
veteran's service or with another service-connected 
disability, but (4) insufficient competent medical evidence 
on file for the Secretary to make a decision on the claim.  
The Court further found that VA is required to provide a 
medical examination when the first three elements of Section 
5103A(d)(2) are satisfied, and the evidence of record 
otherwise lacks a competent medical opinion regarding the 
likelihood of a medical nexus between the inservice event and 
the current disability.  Significantly, the Board is not 
competent to provide that opinion.  See McLendon, 20 Vet. 
App. at 85-86.

As noted above, at present, the veteran suffers from a 
chronic disability of his cervical spine.  Similarly clear is 
that, on various occasions in service, the veteran reported 
and/or received treatment for various neck-related 
complaints.  Under the circumstances, the Board is of the 
opinion that further development of the evidence is necessary 
prior to a final adjudication of the veteran's current claim 
for service connection for a cervical spine disability.

Turning to the issue of service connection for hypertension, 
the Board notes that, at the time of the initial denial of 
benefits for that disability in April 2004, service 
connection was not yet in effect for post-traumatic stress 
disorder.  Accordingly, the denial of service connection for 
hypertension was based primarily on the fact that no such 
disability was present during the veteran's period of active 
military service, or within the first year following service 
discharge.  However, since the time of that determination, 
the RO, in a rating decision of March 2005, granted service 
connection for post-traumatic stress disorder.  The veteran 
currently argues that his hypertension is, in fact, the 
result of exposure to Agent Orange in the Republic of 
Vietnam, or, in the alternative, in some way causally related 
to service-connected post-traumatic stress disorder.  
However, a review of the record fails to document that the 
veteran was ever provided with VCAA-complying notice with 
respect to his claim for service connection.  More 
specifically, while in various correspondence, the veteran 
was furnished information regarding the requirements for an 
award of service connection on a direct basis, he was never, 
in fact provided the requisite information regarding 
secondary service connection, a matter clearly at issue in 
this case.  Nor has an attempt been made to determine the 
relationship, if any, between the veteran's current 
hypertension and his exposure to Agent Orange in the Republic 
of Vietnam, or the now service-connected PTSD.  Under the 
circumstances, the Board is of the opinion that further 
development of the evidence is necessary prior to a final 
adjudication of the veteran's claim for service connection 
for hypertension. 

The issue of entitlement to a total disability rating based 
upon individual unemployability will be held in abeyance 
pending completion of the development described above on the 
issues of service connection for a cervical spine disability 
and hypertension.

Accordingly, in light of the aforementioned, the case is 
REMANDED to the RO/AMC for the following actions:

1.  The RO/AMC should furnish the veteran 
and his accredited representative copies 
of all pertinent law and regulations 
governing the award of service connection 
on a secondary basis.  The RO/AMC should, 
additionally, review the veteran's claims 
file, and ensure that the veteran is sent 
a corrected VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) which 
advises the veteran of the evidence and 
information necessary to prevail on his 
claim for service connection for 
hypertension, on either a direct or 
secondary basis.

2.  Any pertinent VA or other inpatient 
or outpatient treatment records, 
subsequent to January 2008, the date of 
the most recent evidence of record, 
should then be obtained and incorporated 
in the claims folder.  The veteran should 
be requested to sign the necessary 
authorization for release of any private 
medical records to the VA.  All attempts 
to procure records should be documented 
in the file.  If the RO/AMC cannot obtain 
records identified by the veteran, a 
notation to that effect should be 
included in the claims file.  In 
addition, the veteran and his 
representative should be informed of any 
such problem.

3.  The veteran should then be afforded 
additional VA examinations by appropriate 
examiners in order to more accurately 
determine the exact nature and etiology 
of his current cervical spine disability 
and hypertension.  The RO/AMC is advised 
that the veteran must be given adequate 
notice of the date and place of any 
requested examination(s), and a copy of 
all such notification(s) must be 
associated with the claims file. 

As regards the requested examination(s), 
all pertinent symptomotology and findings 
should be reported in detail, and all 
appropriate studies should be performed.

Following completion of the 
aforementioned examinations, the 
appropriate examiner should specifically 
comment as to whether the veteran's 
current cervical spine disability as 
likely as not had its origin during the 
veteran's period of active military 
service, as opposed to as the result of a 
postservice motor vehicle accident (in 
1984).  The appropriate examiner or 
examiners should, in addition, offer an 
opinion as to whether the veteran's 
current hypertension is as likely as not 
directly the result of exposure to Agent 
Orange in the Republic of Vietnam, or, in 
the alternative, proximately due to, the 
result of, or aggravated by his service-
connected post-traumatic stress disorder.  
All such information and opinions, when 
obtained, should be made a part of the 
veteran's claims folder.

The claims folder and a separate copy of 
this REMAND must be made available to and 
reviewed by the examiner(s) prior to 
completion of the examination(s).  
Moreover, a notation to the effect that 
this record review took place must be 
included in the examination reports.

4.  The RO/AMC should then review the 
veteran's claims for service connection 
for a cervical spine disability, 
hypertension, and entitlement to a total 
rating based on individual 
unemployability.  Should the benefits 
sought on appeal remain denied, the 
veteran and his representative should be 
provided with a Supplemental Statement of 
the Case (SSOC).  The SSOC must contain 
notice of all relevant action taken on 
the claims for benefits since the 
issuance of the most recent SSOC in April 
2008.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome in this case.  The appellant need take no action 
unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C. §§ 5109B, 7112 (West Supp. 2008).




	                     
______________________________________________
	C. CRAWFORD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


